Citation Nr: 1214345	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

The Veteran testified at a May 2011 hearing held before the undersigned at the RO; a transcript of the hearing is of record.

In September 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board additionally granted service connection for tinnitus; that appeal is fully satisfied, and no further question remains for the Board.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In July 2011, the Veteran submitted to the Board a copy of an April 2011 private valuation by specialists at the University of Nevada's ENT department.  The record, a graph of a tympanogram, was not previously identified, and had not been considered by the RO.  The Veteran did not waive such consideration, and hence remand is required for the agency of original jurisdiction to consider the new evidence.

Further, the Veteran submitted only a single page of records, without a report or interpretive findings.  The complete record of treatment by the private doctors may be helpful to his claim, and remand was required to obtain records from the doctors and the audiologist who conducted the test.

In September 2011, the AMC contacted the Veteran and requested a properly executed release from the Audiologist, Ms. J. Fairley, and the doctors at the University of Nevada.  The Veteran did submit a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Ms. Fairly.  It is unclear to whom the form was submitted, be it the AMC, the RO, or the Board, but in any case no attempt was made to contact the audiologist and obtain complete records, as was directed by the Board.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As VA has not yet complied with the Board's September 2011 directive, further remand is required.

The Board recognizes that at an October 2011 examination, a VA doctor provided a negative nexus opinion regarding hearing loss.  However, the Board had directed that all available records be obtained prior to the provision of such an examination.  Although the examiner stated that current records did not support a finding of a relationship between service and diagnosed hearing loss disability, it is possible that updated treatment records could impact that opinion.  On remand, an updated medical opinion, or new examination is necessary, and must be secured to fully comply with the Board remand and provide an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request properly executed VA Form 21-4142's for Audiologist Ms. Jemila Fairley and the University of Nevada's School of Medicine, Department of Surgery-ENT.  

Upon receipt of such, take appropriate action to request all records related to treatment of the Veteran.  Efforts, and the results of such, must be documented.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After completion of the above efforts, contact the February 2010 and October 2011 VA examiner and provide him with the complete claims file.  The examiner should opine whether it is at least as likely as not that any currently diagnosed ear condition of the left or right ear is related to established in-service acoustic trauma, in light of any newly submitted medical evidence.

If the prior examiner is not available, schedule the Veteran for a new VA audiological examination.  The claims folder must be reviewed in conjunction with such examination.  The examiner should opine whether it is at least as likely as not that any currently diagnosed ear condition of the left or right ear is related to established in-service acoustic trauma.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


